DETAILED ACTION

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of elements as claimed:
“wherein the cone portion has a slot formed inside, the slot has an opening formed at the top part, a part of the tip portion is received in the slot, another part of the tip portion exposes from the opening,wherein all of the receiving electrode, the first emitting electrode and the second emitting electrode are located at the tip portion, wherein the second emitting electrode is totally embedded into the cone portion, the first emitting electrode is partially embedded into the cone portion and the receiving electrode exposes from the cone portion as recited in independent claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691